DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 6/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are pending.
Claims 4-5, 15-16, and 20 are withdrawn.
Claims 1, 11, and 20 are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US Pub. 2004/0149214).
Regarding claim 1, Hirose teaches an apparatus for processing substrates ([0051] and Figs. 6-7, entirety), comprising: 
a process chamber ([0052] and Fig. 6, chamber #41) with a process volume (Fig. 6, internal volume above substrate #46); 
a conductance liner ([0056] and Fig. 6, deposit shield #50) surrounding the process volume (see Fig. 6), the conductance liner having at least one fixed portion ([0056] and Figs. 6-7, fixed portion #50) with an annular shape (Figs. 6-7, shield #50 having a substantially annular geometry) and a movable portion ([0056] and Figs. 6-7, movable shutter #49) with an annular shape (Fig. 8B, spiral seal #66 of portion #50 is shown with an annular geometry), the movable portion configured to expose a substrate transfer slot in a wall of the process chamber ([0058] and Fig. 6, shutter #49 raises/lowers to open carrier port #47 for substrate transfer); and 
a lifting assembly ([0058] and Figs. 6-7, driving shaft #51 with air cylinder #52) with an actuator attached to the movable portion of the conductance liner ([0058] and Figs. 6-7, shaft #51), the lifting assembly configured to move the movable portion of the conductance liner in a vertical direction (see Figs. 6-7, arrows denoting movement of shutter #49).

Regarding claim 2, Hirose teaches wherein the at least one fixed portion of the conductance liner has a first horizontal portion at a top of the process chamber (see annotated Fig. 6 below) and the movable portion of the conductance liner has a vertical portion (see below, vertical portion (MP)) and a second horizontal portion (see below), the vertical portion configured to interact with the fixed portion when the movable portion is raised and the second horizontal portion configured to interact with an edge ring ([0062] and Figs. 6 and 8A-B, evacuation plate #56) when the movable portion is raised (as depicted in Fig. 6 and 8A-B) to complete an RF ground return path within the process chamber ([0062] and Fig. 8B, forms a ground path as depicted).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 3, Hirose teaches wherein the vertical portion has a first recess in a top end (Fig. 8A-B, vertical portion of shutter #49 comprises a recess holding seal #61) with a first RF gasket in the first recess ([0060] and Fig. 8A-B, spiral seal to electrically connect #50 to #49) and the second horizontal portion has a second recess in a top surface of an end distal to the vertical portion (Fig. 8B, horizontal portion of #49 comprising a recess for spiral seal #66) with a second RF gasket in the second recess ([0062] and Fig. 8B, spiral seal #66 to electrically connect #56 to #49).

Regarding claim 6, Hirose teaches wherein the at least one fixed portion of the conductance liner (Fig. 6, #50 is fixed) has a first horizontal portion at a top of the process chamber (see annotated Fig. 6 below) and a first vertical portion (see below, vertical portion “FP”) and the movable portion of the conductance liner (Fig. 6, shutter #49) has a second vertical portion (see below, vertical portion “MP”) and a second horizontal portion (see below), the second vertical portion configured to interact with the first vertical portion when the movable portion is raised (see Fig. 6 and 8B, upper end of #49 contacting lower end of #50) and the second horizontal portion configured to interact with an edge ring when the movable portion is raised (see Fig. 6 and 8B, portion of #49 contacts #56 through seal #66) to complete an RF ground return path within the process chamber (see Fig. 8B, forms ground path as depicted).


    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 7, Hirose teaches wherein the second vertical portion (see below, vertical portion “MP”) has a first recess in a top end (see Figs. 6 and 8A-B, recess with seal #61) with a first RF gasket in the first recess ([0060] and Fig. 8A-B, spiral seal #61 to electrically connect #49 to #50) and the second horizontal portion has a second recess in a top surface of an end distal to the second vertical portion (see below) with a second RF gasket in the second recess (see Fig. 8B, horizontal portion with recess for seal #66; [0062]: seal electrically connects #56 to #49).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 9, Hirose teaches wherein the lifting assembly utilizes a pneumatic drive to vertically move the actuator ([0058] and Figs. 6-7, air cylinder #52 drives the shutter #49 vertically).

Regarding claim 11, Hirose teaches an apparatus for processing substrates ([0051] and Figs. 6-7, entirety), comprising: 
a conductance liner ([0056] and Fig. 6, deposit shield #50 with shutter #49) configured to surround a process volume in a process chamber ([0052] and Fig. 6, chamber #41) to confine plasma (Fig. 6, as plasma is generated in the volume above substrate #46, the plasma would be confined away from the exterior walls) and provide an RF ground return path ([0062] and Fig. 8B, forms a ground path as depicted), the conductance liner having:14 
990863_1PATENTAttorney Docket No.: 44017947US1at least one first portion configured to be fixed in the process chamber (see annotated Fig. 6 below, first horizontal portion and vertical portion “FP” of shield #50), wherein the at least one first portion has an annular shape (Figs. 6-7, shield #50 having a substantially annular geometry); and 
a second portion (see annotated Fig. below, vertical portion “MP” and second horizontal portion of movable shutter #49) configured to be movable within the process chamber in a vertical direction (see Figs. 6-7, arrows denoting movement of shutter #49) to expose a substrate transfer slot in a wall of the process chamber ([0058] and Fig. 6, shutter #49 raises/lowers to open carrier port #47 for substrate transfer), the second portion configured to provide a portion of the RF ground return path when in a raised position and electrically interacting with the at least one first portion ([0062] and Fig. 8B, forms a ground path as depicted when #49 and #50 are in contact), wherein the second portion has an annular shape (Fig. 8B, spiral seal #66 of portion #50 is shown with an annular geometry).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 12, Hirose teaches wherein the at least one first portion ([0056] and Fig. 6, deposit shield #50 with portions as depicted below) has a first horizontal portion (see below) and the second portion ([0056] and Figs. 6-7, movable shutter #49) has a vertical portion and a second horizontal portion (see below), the vertical portion configured to interact with the first portion when the second portion is raised (see Fig. 8B, vertical portion of shutter #49 interacting with upper portion of shield #50) and the second horizontal portion configured to interact with a ground (Fig. 8B, second horizontal portion of #49 contacts shield #50 to an electrical ground) when the second portion is raised to complete the RF ground return path within the process chamber (see Fig. 8B).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 13, Hirose teaches wherein the vertical portion has a first recess in a top end (Fig. 8A-B, vertical portion of shutter #49 comprises a recess holding seal #61) with a first RF gasket in the first recess ([0060] and Fig. 8A-B, spiral seal #61 to electrically connect #50 to #49) and the second horizontal portion has a second recess in a top surface of an end distal to the vertical portion (Fig. 8B, horizontal portion of #49 comprising a recess for spiral seal #66) with a second RF gasket in the second recess ([0062] and Fig. 8B, spiral seal #66 to electrically connect #56 to #49).

Regarding claim 14, Hirose teaches wherein the first RF gasket or the second RF gasket is stainless steel ([0060]: seal #61 made from metal, such as stainless – the Examiner is not aware of any other metal or alloy described as “stainless”).

Regarding claim 17, Hirose teaches wherein the at least one first portion ([0056] and Fig. 6, deposit shield #50 with portions as depicted below) has a first horizontal portion (see below) connected to a first vertical portion (see below, vertical portion “FP”) and the second portion ([0056] and Figs. 6-7, movable shutter #49) has a second vertical portion (see below, vertical portion “MP”) connected to a second horizontal portion (see below), the second vertical portion configured to interact with the first vertical portion when the second portion is raised (Fig. 8B, #49 contacting #50 with the portions as below) and the second horizontal portion configured to interact with a ground when the second portion is raised (Fig. 8B, #49 connected to #50, which is electrically grounded) to complete the RF ground return path within the process chamber ([0056]).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 18, Hirose teaches wherein the second vertical portion has a first recess in a top end (Figs. 8A-B, recess of shutter #49 with seal #61) with a first RF gasket in the first recess ([0060] and Figs. 8A-B, spiral seal #61 forming an electrical connection) and the second horizontal portion has a second recess in a top surface of an end distal to the second vertical portion (Fig. 8B, recess of shutter #49 with seal #66) with a second RF gasket in the second recess ([0062] and Fig. 8B, spiral seal #66 forming an electrical connection).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214), as applied to claims 1-3, 6-7, 9, 11-14, and 17-18 above, and further in view of Hemker (US Pub. 2004/0011467), with Choi (US Pub. 2006/0032586) as an evidentiary reference.
The limitations of claims 1-3, 6-7, 9, 11-14, and 17-18 are set forth above.
Regarding claim 8, Hirose does not teach wherein the actuator has at least a portion that is non-conductive and configured to electrically isolate the movable portion of the conductance liner.
However, Hemker teaches wherein internal chamber components are coated with silicon carbide (Hemker – [0089]: SiC coating provided on chamber surfaces).
Hirose and Hemker both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to apply a silicon carbide coating over the internal portions of the driving shaft of Hirose since Hemker teaches such a material is resistant to plasma processing/reactant gas chemistries (Hemker – [0089]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07. Choi teaches wherein silicon carbide is an electrically insulating material (Choi – [0041]).
As such, modified Hirose would teach wherein the actuator (Hirose - [0058] and Figs. 6-7, shaft #51) has at least a portion that is non-conductive (Hirose – Fig. 6, internal portion of #51 coated with SiC, as taught by Hemker) and configured to electrically isolate the movable portion of the conductance liner (see Fig. 6, shutter #49 attached to shaft #51 would be electrically isolated if shaft #51 were coated with SiC).

Regarding claim 10, Hirose does not teach wherein at least a portion of the conductance liner is polysilicon, silicon, silicon carbide, single crystal silicon, or silicon carbide coated aluminum (Hirose teaches wherein deposit shield #50 is made of a conductive material such as aluminum – [0056]).
However, Hemker teaches wherein a portion of a conductance liner is silicon carbide coated aluminum (Hemker – [0089]: SiC coating provided on aluminum chamber surfaces).
Hirose and Hemker both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to apply a silicon carbide coating over the aluminum conductance liner of Hirose since Hemker teaches such a material is resistant to plasma processing/reactant gas chemistries (Hemker – [0089]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 19, Hirose does not teach wherein at least a portion of the conductance liner is polysilicon, silicon, silicon carbide, single crystal silicon, or silicon carbide coated aluminum.
However, Hemker teaches wherein a portion of a conductance liner is silicon carbide coated aluminum (Hemker – [0089]: SiC coating provided on aluminum chamber surfaces).
Hirose and Hemker both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to apply a silicon carbide coating over the aluminum conductance liner of Hirose since Hemker teaches such a material is resistant to plasma processing/reactant gas chemistries (Hemker – [0089]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Alternatively, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214), as applied to claims 1-3, 6-7, 9, 11-13, and 17-18 above, and further in view of Chen (US Patent 6,872,281).
The limitations of claims 1-3, 6-7, 9, 11-13, and 17-18 are set forth above.
Regarding claim 14, alternatively, Hirose does not explicitly teach wherein the first RF gasket or the second RF gasket is stainless steel ([0060]: seal #61 made from metal, such as stainless, but does not specifically name steel).
However, Chen teaches wherein an RF gasket for an RF return path comprises stainless steel (Chen – col. 6, line 43-44 and Fig. 1, RF gasket #21).
Hirose and Chen both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the seal of Hirose out of stainless steel, since Chen teaches such a material is commonly utilized for RF gaskets (Chen – col. 6, line 43-44). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant’s arguments have been fully and carefully considered but are not persuasive, for at least the following reasons:
Regarding claims 1 and 11, the Applicant argues that deposition shield of Hirose is not a conductance liner of the claimed invention, and does not explicitly state that the deposit shield acts as an RF return, and does not disclose an annular shape.
This is not persuasive because Hirose teaches all of the structural features of the claims (alone or in combination with the other prior art relied upon in the section 103 rejections), where the ability of the deposition shield/conductance liner describes an intended use of the shield/liner. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As noted by the Applicant, Hirose explicitly teaches where Hirose teaches that the deposit shield is grounded, thus Applicant appears to acknowledge that the shield of Hirose would be capable of conducting electricity.
Additionally, the added limitations regarding the annular shape of the fixed/movable portions of the liner is extremely broad due to the phrase “with an…” or “has an…”, and is not so limited to “the fixed portion is completely annular in a plan view” and/or “the movable portion is completely annular in a plan view”. The phrase “with an annular shape” is met by the overall annular shape of the fixed portion #49 of Hirose, as well as the annularly-shaped spiral seal #66 or O-ring #62 of the movable portion #50, which are sub-components of the movable portion. As such, the movable portion has an annular shape as part of the movable portion, and meets the limitation as claimed.

Regarding claims 8, 10, and 19, the Applicant argues that the silicon carbide material of Choi would be unsuitable for combination with the structures of Hirose, and argues that silicon carbide as an electrically insulating materially. 
This is not persuasive because the instant application lists silicon carbide as a material that can be used with the claimed liner (pars. [0029] of the published application ‘101) to achieve the effect, and is explicitly claimed in claims 10 and 19. While Applicant notes that silicon carbide is commonly used as an abrasive material, the Examiner notes that not all silicon carbide coatings are abrasive. One of ordinary skill in the art would recognize that the surface topography of the silicon carbide would largely dictate the abrasiveness of the coating (i.e., peaks/valleys creating a surface roughness). The Examiner further asserts that one of ordinary skill in the art would be fully capable of forming a silicon carbide coating with low abrasiveness to achieve the stated result: “resistan[ce] to plasma processing/reactant gas chemistries (Hemker – [0089])” as is outlined in the previous Office Action.
Applicant appears to ignore that fact that Choi explicitly states that silicon carbide is used for an electrically insulative coating (Choi – [0041]), and further teaches the apparatus used with such a coating is a plasma-generating apparatus (Choi – [0035]). As such, Applicant’s arguments are merely allegations that a silicon carbide coating would not have any insulative properties in a plasma chamber, where the prior art directly contradicts such allegations. As Applicant has not provided any support for said allegations, the arguments are not persuasive.
Additionally, the Examiner notes that claim 8 recites: “a portion that is non-conductive”, where the only truly non-conductive “material” is a perfect vacuum. Even electrical insulators have some conductivity, and one of ordinary skill in the art would recognize that all insulators become electrically conductive when a sufficiently large voltage is applied. As such, the true scope of the phrase “non-conductive” must be read in light of the Specification, where silicon carbide has already been shown to be disclosed by the application as a suitable material for the above purpose.
Further, Applicant’s arguments concerning a perceived lack of RF power source in Hirose are moot, since the claims do not recite an RF power source. The Examiner notes that Hirose teaches an apparatus for plasma processing (Hirose, Abstract), which one of ordinary skill in the art would recognize as commonly employing an RF or microwave power source for the generation/sustaining of a plasma. As such, one of ordinary skill in the art would reasonably consider Hirose to be relevant when considering RF grounding schemes, especially since Hirose teaches wherein the deposition shield is electrically grounded (Hirose – [0056], as identified in the Applicant’s Remarks pg. 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718        

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718